 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
     Attorney for Carla Peterson
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                  Case No. 2:19-cr-119-APG-GWF
11
                       Plaintiff,                               STIPULATION TO MODIFY A
12                                                              CONDITION OF PRETRIAL
                v.                                              RELEASE
13
     Carla Peterson,
14   A.K.A. Regina Ann King.

15                     Defendant.

16
17
                IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanic h,
18
     United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney, counsel for the
19
     United States of America, and Rene L. Valladares, Federal Public Defender, and Monique Kirtley,
20
     Assistant Federal Public Defender, counsel for Carla Peterson, to modify a condition of pre-trial
21
     release.
22
                This Stipulation is entered into for the following reasons:
23
                1.     Ms. Peterson was placed on Pretrial Supervision on June 3, 2019. One of the
24
     conditions of her pretrial release was that Ms. Peterson’s travel was restricted to the Central District
25
     of California (where Ms. Peterson resides) and the District of Nevada, for Court.
26
                2.     Ms. Peterson has been offered employment with Leap Pal Parts and Consumables.
27
 1
     Leap Pal Parts and Consumables is located in Raleigh, North Carolina.
 2
            3.      Ms. Peterson has an employment meetings scheduled with Leap Pal Parts and
 3
     Consumables from July 5 2019 through July 12, 2019.
 4
            4.      Ms. Peterson requests that she be allowed to travel, for employment purposes to
 5
     Raleigh, North Carolina from July 5, 2019 through July 12, 2019.
 6
            5.      Ms. Peterson must provide Pretrial Services, before leaving the Central District of
 7
     California, with her travel itinerary to and from Raleigh, North Carolina.
 8
            6.      Ms. Peterson must provide Pretrial Services with the Raleigh, North Carolina
 9
     address and phone number of where she will be staying.
10
            7.     Ms. Peterson has been in full compliance with her other terms of supervision
11
            8.      The Pretrial Service Officer does not oppose the modification of Ms. Peterson’s
12
     travel restrictions to allow her to travel to North Carolina for employment related purposes.
13
            9.      The United States Attorney does not oppose modifying Ms. Peterson’s travel
14
     restrictions to allow her to travel to North Carolina for employment-related purposes.
15
16
            DATED this 25th day of June, 2019.
17
18
      RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
19    Federal Public Defender                          United States Attorney

20       /s/ Monique Kirtley                              /s/ Kimberly M. Frayn
      By________________________                       By_____________________________
21    MONIQUE KIRTLEY                                  KIMBERLY M. FRAYN
      Assistant Federal Public Defender                Assistant United States Attorney
22
23
     IT IS SO ORDERED.
24
25              27 day of June, 2019.
     DATED this ____
                                                           ____________________________________
26
                                                           UNITED STATES MAGISTRATE JUDGE
27

                                                       2
